DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7, 15-17, 23, 26, 48, 69, 72, 75, 81, 85, 87, 89-90 and 92 are pending and will be examined on the merits. 

Claim Objections
Claim 87 is objected to because of the following informalities:  Claim 87 recites “A polypeptide comprising a VH and VL sequences of the antibody…” since the claim is referring to both the VH and VL sequences, this should be “A polypeptide comprising the VH and VL sequences of the antibody…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 87 recites the limitation "A polypeptide comprising a VH and VL sequences of the antibody of claim 69" in the claim.  Claim 69 is directed toward a method of preparing the compound of claim 1.  Neither claim 69 or claim 1 references an antibody or even any polypeptide sequence.  There is insufficient antecedent basis for this limitation in the claim.  
Note that the examiner was unable to determine a reasonable interpretation of claim 87 suitable for examination and, as such, claim 87 will not be further examined. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 85, 89, 90, and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Scope of the claimed antibodies and description in specification
	Independent claim 85 is drawn to an antibody that is binds to the compound of claim 1. Neither the instant Specification, nor the prior art teach the sequences of the VH and VL domains of the antibody that binds the compound of claim 1.  Furthermore, it is unclear the structure features, specifically 6 CDR sequences, of a genus of antibodies that have the ability to bind to the structure of instant claim 1.    

State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol Biol 334:103-118 (2003); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006); summarized in Abstract and Conclusion.  
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3 (see Sela-Culang, et al. Front. In Immunol. 2013 Vol. 4, Article 302; Fig 4A).
	Furthermore, a search of the prior art for antibodies that bind to X-11564 yielded no results.  As such, the prior art does not teach of (nor does it provide any insight related to) any antibodies that bind to the compound of claim 1.  
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Neither the specification nor claims 85, 89, 90, or 92 disclose the 6 CDR sequences required to form an intact antibody capable of binding the compound of claim 1.  Furthermore, the scope of the claim 85 encompasses all antibodies capable of binding the compound of claim 1. The fact that no antibodies, let alone their common structure features (e.g. 6 CDR sequences) that are required to bind to the compound of claim 1 have been disclosed by the instant specification or taught by the prior art shows that the applicant is not in possession of the claimed antibody that binds to the compound of claim 1.

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the 3 VH-CDR sequences and 3 VL-CDR sequences of an antibody was the minimum structure essential for binding specificity.  As noted above, neither the Specification nor the prior art teaches an antibody that binds to the compound of claim 1.  Because the common structural features of an antibody that binds to the compound of claim 1 is not described, the minimum structure essential for binding specificity is not adequately described.   
In conclusion, the art does not teach and the specification does not disclose a genus of antibodies that bind to the compound of claim 1.  Furthermore, the lack of disclosure of VH and VL sequences or CDR sequences corresponding to any antibody that binds to the compound of claim 1 does not permit a skilled artisan to envision a genus of antibodies that can bind to the compound of claim 1 as broadly encompassed by the instant claims. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the naturally occurring cis and trans isomers of the compound X-11564 without significantly more (See Zhang, et al., Org. Letter 2018, 20, 2100-2103; Fig. 1(a) where it is demonstrated both are found naturally in a plasma extract). The claim(s) recite(s) the chemical structures of the cis and trans isomers of X-11564 (Zhang, Fig. 1(a)). This judicial exception is not integrated into a practical application because claims 1-3, 5 and 48 are composition claims.  There is no practical application associated with these claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Regarding claims 1-3, Zhang provides evidence that both the cis and the trans isomers of X-11564 are present in plasma (Zhang, Fig 1) and thus are naturally occurring. While one could argue that the cis isomer is present at a much lower relative abundance than the trans isomer, this still does not change the fact that both isomers can be produced by purification of the naturally occurring X-11564 from plasma.  Courts have ruled that isolated biological materials are still natural phenomena (See MPEP §2106.04(b)(I); citing the case Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013)).  
Regarding claim 5, claim 5 is directed to X-11564 that is isotopically labeled.  The instant Specification provides no explicit definition of “isotopically labeled”, therefore the broadest reasonable interpretation of “isotopically labeled” that will be used for the purposes of examination is “a molecule of X-11564 comprising at least one radioisotope”.  Therefore, the presence of even one isotope in a molecule of X-11564 would qualify that molecule as being “isotopically labeled”.  Baird (Baird, et al., Measuring Kinetic Isotope Effects of Carbon at Natural Abundance 2002, URL: https://chemistry.illinois.edu/system/files/inline-files/Abstract_Baird1.pdf; Accessed 07/29/2022) teaches that 1.1% of naturally occurring carbon is the isotope 13C, an isotope of the common 12C (Baird, p 81, ¶ 2).  Since there are 6 atoms of carbon in X-11564, that means that 6.43%1 of molecules of X-11564 contain at least one 13C and are therefore are isotopically labeled naturally.  
	Regarding claim 48, claim 48 is directed toward a kit comprising the cis and trans isomers of X-11564 and instructions for use.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP 2112.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15-17, 23, 26 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coresh (Coresh, et al., WO 2016/025429 A1; Published 02/18/2016) as evidenced by Zhang (Zhang, et al., Org. Letter 2018, 20, 2100-2103).
Coresh discloses a method of calculating eGFR in a patient comprising the steps of: 1) measuring the level of one or more metabolites using mass spectrometry from a blood sample and 2) calculating eGFR using an algorithm that utilizes the measured levels of the one or more metabolites (Coresh, Abstract).  Regarding claims 15 and 26, Coresh discloses that LC-MS can be used to quantify specific biomarkers and that X-11564 is one of the best biomarkers for use in the method of Coresh (Coresh, p 30, lines 6-10).  Additionally, Coresh discloses the detailed MS spectra for X-11564 (Coresh, p 40, Row 2).  
Regarding claims 16 and 23, Coresh discloses an algorithm that uses the levels of X-11564 as well as the levels of pseudouridine, N-acetylthreonine, N-acetylserine, arabitol and urea to calculate eGFR (Coresh, p 41, Table 11) in a subject.  
Regarding claim 17, Coresh discloses that eGFR is used to estimate kidney function and thus could be used to classify the subject according to level of kidney function or monitor kidney function in the subject (Coresh, p 3, lines 3-15).  
Regarding claims 1-3, Coresh discloses that LC-MS was used to quantify X-11564 (Coresh, p 24, lines 14-21).  It is well-known in the art that LC-MS works by: 1) separating a mixture of compounds into individual compounds using liquid chromatography and 2) then analyzing the separated individual compounds using mass spectrometry.  Therefore, the X-11564 entering the mass spectrometer following LC separation is pure X-11564.  As evidenced by Zhang, the LC-MS peaks corresponding to X-11564 comprise the cis and trans isomers of X-11564 (same as the structures of claims 2 and 3) (Zhang, p 1, Fig 1).  
Regarding claim 48, claim 48 is directed toward a kit comprising the cis and trans isomers of X-11564 and instructions for use.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F .3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). MPEP § 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5,15-17, 23, 26 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Coresh (Coresh, et al., WO 2016/025429 A1; Published 02/18/2016) as evidenced by Zhang (Zhang, et al., Org. Letter 2018, 20, 2100-2103) as applied to claim 1-3, 15-17, 23, 26 and 48 above, and further in view of Baird (Baird, et al., Measuring Kinetic Isotope Effects of Carbon at Natural Abundance 2002, URL: https://chemistry.illinois.edu/system/files/inline-files/Abstract_Baird1.pdf; Accessed 07/29/2022).
	The teachings of Coresh are discussed above.
	Coresh does not teach that compound of claim 1 (X-11564) is isotopically labeled.
	Baird, however, makes up for this deficiency.
	Baird teaches that 1.1% of naturally occurring carbon is the isotope 13C, an isotope of the common 12C (Baird, p 81, ¶ 2).
It would be obvious to one of ordinary skill in the art to realize that a definite proportion of the X-11564 isolated by Coresh via LC-MS comprises one or more 13C atoms and thus is isotopically labeled.  Given the teachings of Baird, one of ordinary skill in the art can calculate that probability that any given carbon atom of X-11564 is not 13C = (100% -1.1%) = 98.9% = 0.989.  Since X-11564 has 6 carbon atoms, the probability that none of these atoms are 13C is (0.989)6 = 0.9357 = 93.57%.  One of ordinary skill in the art would further realize that if 93.57% of X-11564 molecules contain no 13C, that 6.43% of X-11564 molecules (100% - 93.57% = 6.43%) isolated by Coresh via LS-MS do contain at least one 13C atom and thus are isotopically labeled naturally.  This fully satisfies the limitations of claim 5. 




Allowable Subject Matter
Claims 69, 72, 75 and 81 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 69, 72, 75 and 81
Claims 69 and 72 are directed towards a method of making the compound of claim 1. 
While the prior art does teach the compound X-11564, it sheds no light as to the structure of X-11564. Coresh only teaches the mass spectrometry characteristics of compound X-11564 (Coresh, p 30, lines 6-10).  
Claims 75 and 81 are directed towards a method of making the compound of claim 3.   The construction of a reliable organic synthesis scheme requires that the structure of the target compound be known.  Although compound X-11564 is taught in the prior art, its structure has not been elucidated.  To perform the methods of 67, 72, 75, and 81, one would need to know the structure of X-11564.  Thus, claims 69, 72, 75, and 81 are allowable.  

Claim 7
Claim 7 is drawn towards isotopically labeled X-11564.  Claim 7 is dependent on claim 5.  Claim 5 was previously rejected under both 35 USC § 101 and 35 USC §102(a)(1).  Claim 7 differs from claim 5 in that claim 7 provides the exact structure of X-11564 to be labeled with deuterium and/or 13C and specifies the exact locations of the isotope(s).  Specifying the exact location of the deuterium and 13C isotopes requires that the structure of X-11564 be known in order to develop the specific labeling schemes required for claim 7.  Since the structure of X-11564 is not taught in the prior art, it would not be obvious to a skilled artisan to isotopically labeled compound X-11564 at the specific positions of the recited structures of claim 7. 

Conclusion

Claims 1-3, 5, 15-17, 23, 26, 48, 85, 87, 89-90 and 92 are rejected.  
Claims 69, 72, 75 and 81 are allowed.
Claims 7 and 87 are objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Calculated using (1 – 0.011) ^ 6 to get the probability that one molecule of X-11564 has no 13C atoms.  Subtract this number from 1 to get 6.43%-- the % of molecules that have at least one 13C atom.